      Case 1:20-cv-10147-PAE-BCM Document 17 Filed 04/09/21 Page 1 of 1



                                                                                                                        Jina Moon
                                                                                                                          Associate
                                                                                                               Phone:   212.592.1584
                                                                                                                 Fax:   212.545.2340
                                                                                                              jmoon@herrick.com




                                                       April 9, 2021
VIA ECF

Magistrate Judge Barbara Moses
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 740
New York, New York 10007

              Re:     Doncouse v. Village Gas, Inc., et al.
                      Index No. 1:20-cv-10147-PAE-BCM

Dear Judge Moses,

        We write on behalf of Defendant 51 Eighth Avenue LLC (“51 Eighth Ave”) in the above-
captioned action to respectfully request an additional 30-day extension of time for 51 Eighth Ave
to answer and/or otherwise respond to the Complaint. On March 16, 2021, the Court extended 51
Eighth Ave’s time to answer and/or otherwise respond to the Complaint until April 15, 2021.
While this is the second adjournment request, this is the first adjournment request made by our
firm since we have been retained. Plaintiff’s counsel consents to this request.

        Since our recent retention, we have been working diligently to investigate the claims
alleged in the Complaint, but we need the additional time to properly answer and/or otherwise
respond to the Complaint. In addition, we are working with Plaintiff’s counsel to explore options
for a potential resolution.

       We thank you for your attention.


                                                       Respectfully submitted,




                                                       Jina Moon




HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
